Case 1:19-cv-00007-CBA-VMS Document 148 Filed 03/03/20 Page 1 of 16 PageID #: 8580

                                                                                                                                               Mayer Brown LLP
                                                                                                                                    1221 Avenue of the Americas
                                                                                                                                      New York, NY 10020-1001
                                                                                                                                        United States of America

                                                                                                                                             T: +1 212 506 2500
                                                                                                                                                 mayerbrown.com


                                                                                                                                            Mark G. Hanchet
                                                                                                                                              T: (212) 506 2695:
                                                                                                                                       MHanchet@mayerbrown.com




   March 3, 2020

   VIA ECF

   Honorable Carol Bagley Amon
   United States District Judge
   United States District Court, Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201

   Re:     Bartlett, et al. v. Société Générale de Banque au Liban
           S.A.L., et al., 19 Civ. 007 (CBA) (VMS)

   Dear Judge Amon:

           On behalf of the Moving Defendants,1 we write in response to Plaintiffs’ February 27,
   2020, letter regarding what Plaintiffs contend is “new authority” supporting their opposition to
   the Moving Defendants’ motion to dismiss. ECF No. 146. Plaintiffs’ authority is a February 26,
   2020, statement from the U.S. Department of Treasury designating 15 Lebanese individuals and
   companies—several of which appear in the Amended Complaint—as SDGTs. Id.

           That these entities are now being designated in 2020 underscores that they were not
   designated before (or even near) the time of Plaintiffs’ injuries—which occurred between 2004
   and 2011. As the Moving Defendants explained, the designation of entities after Plaintiffs’
   injuries does not support a plausible inference that the Moving Defendants were aware of a
   connection between these entities and Hezbollah before the injuries occurred. See Moving
   Defendants’ Joint Reply in Support of Motion to Dismiss (“Joint Reply”), ECF No. 140, at 13-
   14. These 2020 designations certainly do not suggest that Moving Defendants were aware that,
   by supposedly maintaining bank accounts for these entities nine or more years before any




   1
    The Moving Defendants are (1) Société Générale de Banque au Liban S.A.L., (2) Fransabank S.A.L., (3) MEAB
   Bank s.a.l., (4) BLOM Bank S.A.L., (5) Byblos Bank S.A.L., (6) Bank Audi S.A.L., (7) Bank of Beirut S.A.L., (8)
   Lebanon & Gulf Bank S.A.L., (9) Banque Libano Française S.A.L., (10) Bank of Beirut and the Arab Countries
   S.A.L., and (11) Fenicia Bank.
              Mayer Brown is a global services provider comprising an association of legal practices that are separate entities including
               Mayer Brown LLP (Illinois, USA), Mayer Brown International LLP (England), Mayer Brown (a Hong Kong partnership)
                                             and Tauil & Chequer Advogados (a Brazilian partnership).
 Case Brown
Mayer 1:19-cv-00007-CBA-VMS
            LLP             Document 148 Filed 03/03/20 Page 2 of 16 PageID #: 8581


    Honorable Carol Bagley Amon
    March 3, 2020
    Page 2

   designation, they were playing a role in the terrorist activities of Hezbollah between 2004 and
   2011, as required to state an aiding-and-abetting claim under JASTA. Id.

           Plaintiffs’ submission ignores the actual new ATA authority in this Circuit: Judge Laura
   Taylor Swain’s decision last week in O’Sullivan v. Deutsche Вaпk AG, 2020 WL 906153
   (S.D.N.Y. Feb. 25, 2020) (enclosed). In O’Sullivan—a prior decision of which was discussed at
   length in the parties’ motion to dismiss briefing—the plaintiffs asserted ATA and JASTA claims
   against international banks, alleging that the defendants provided banking services to Iranian
   entities linked to Hezbollah and other terror organizations leading to plaintiffs’ injuries in Iraq.
   See, e.g., Joint Reply at 2, 7, 9, 11, 20, 22-23 citing O’Sullivan. In her most recent ruling, Judge
   Swain denied as futile the plaintiffs’ motion for leave to amend their complaint—which Judge
   Swain had previously dismissed (without prejudice)—and dismissed the complaint with
   prejudice as against the moving defendants. O’Sullivan is the latest in a line of decisions
   dismissing ATA and JASTA claims against financial institutions similar to those asserted here.


                                         Respectfully submitted,

                                         /s/ Mark G. Hanchet

                                         Mark G. Hanchet



   Cc: Counsel of Record (via ECF)


   Encl.
Case 1:19-cv-00007-CBA-VMS
       Case 1:17-cv-08709-LTS-GWG
                             Document
                                   Document
                                      148 Filed
                                             22703/03/20
                                                  Filed 02/25/20
                                                          Page 3 of
                                                                 Page
                                                                    16 PageID
                                                                        1 of 14 #: 8582



   UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF NEW YORK
   -------------------------------------------------------x

   TIMOTHY O’SULLIVAN et al.,

                    Plaintiffs,

           -v-                                                           No. 17 CV 8709-LTS-GWG

   DEUTSCHE BANK AG et al.,

                    Defendants.

   -------------------------------------------------------x

                                        MEMORANDUM OPINION & ORDER

                    Plaintiffs, members of the United States armed forces who were injured in

   terrorist attacks in Iraq between 2003 and 2011, as well as estates and family members of

   deceased military victims of such attacks, bring this action against seventeen financial

   institutions 1 pursuant to the civil liability provision of the Antiterrorism Act of 1992, 18 U.S.C. §

   2333(a) (the “ATA”), as amended by the Justice Against Sponsors of Terrorism Act, Pub. L. No.

   114-222, 130 Stat. 854 (2016) (“JASTA”) (codified at 18 U.S.C. § 2333(d)(2)). On March 28,

   2019, the Court granted Defendants’ motion pursuant to Federal Rule of Civil Procedure

   12(b)(6) to dismiss the Complaint (docket entry no. 1, the “Compl.”) for failure to state a claim


   1
           Defendants in this action are Deutsche Bank AG (“Deutsche Bank”), HSBC Bank USA,
           N.A., HSBC Holdings Plc, HSBC Bank Plc, HSBC Bank Middle East Limited, HSBC
           North America Holdings, Inc. (together, the “HSBC Defendants”), Commerzbank AG
           (“Commerzbank”), Commerzbank AG, New York Branch, Barclays Bank Plc
           (“Barclays”), BNP Paribas S.A. (“BNPP”), Standard Chartered Bank (“SCB”), Royal
           Bank Of Scotland N.V., Royal Bank Of Scotland Plc (together, the “RBS Defendants”),
           Crédit Agricole S.A. (“CASA”), Crédit Agricole Corporate & Investment Bank
           (“CACIB”), Credit Suisse AG (“Credit Suisse”) and Bank Saderat Plc (“Bank Saderat”).
           Defendants, with the exception of Bank Saderat, jointly oppose Plaintiffs’ motion for
           leave to amend their complaint and are collectively referred to herein as “Defendants.”
           Bank Saderat has not appeared or otherwise defended this action, and a certificate of
           default as to Bank Saderat was entered on May 17, 2018. (See docket entry no. 126.)


   O'SULLIVAN - MLA.DOCX                                      VERSION FEBRUARY 25, 2020                 1
Case 1:19-cv-00007-CBA-VMS
       Case 1:17-cv-08709-LTS-GWG
                             Document
                                   Document
                                      148 Filed
                                             22703/03/20
                                                  Filed 02/25/20
                                                          Page 4 of
                                                                 Page
                                                                    16 PageID
                                                                        2 of 14 #: 8583



   upon which relief can be granted. (Docket entry no. 195, the “2019 Opinion.”) Among other

   things, the 2019 Opinion dismissed Plaintiffs claims for primary liability under the ATA because

   the Complaint did not allege plausibly that Defendants’ conduct proximately caused Plaintiffs’

   injuries, or that Defendants’ conduct constituted acts of international terrorism, as that term is

   defined in the ATA. (Id. at 10-18.) The Court also dismissed Plaintiffs’ JASTA conspiracy

   liability claims, finding that the Complaint did not allege plausibly the existence of an unlawful

   agreement to commit an act of international terrorism, and that Defendants’ alleged provision of

   material support to various Iranian entities “is so far removed from the acts of terrorism that

   injured Plaintiffs that the Court cannot infer that Defendants shared the common goal of

   committing an act of international terrorism.” (Id. at 19-21.) Finally, the Court dismissed

   Plaintiffs’ aiding and abetting liability claims under JASTA because the Complaint was devoid

   of factual allegations from which the Court could infer that Defendants were “generally aware”

   that, by providing financial services, they were thereby playing a “role” in a foreign terrorist

   organization’s (“FTO’s”) violent or life-endangering activities. (Id. at 22.) The Court granted

   Plaintiffs an opportunity in the 2019 Opinion to move for leave to amend their Complaint. (Id. at

   23.)

                  Now before the Court is Plaintiffs’ motion for leave to file their proposed

   Amended Complaint (docket entry no. 197-1, the “AC”). (Docket entry no. 197.) The Court has

   subject matter jurisdiction of this action pursuant to 28 U.S.C. § 1331 and 18 U.S.C. § 2338.

   The Court has reviewed the parties’ submissions carefully (including Notices of Supplemental




   O'SULLIVAN - MLA.DOCX                              VERSION FEBRUARY 25, 2020                         2
Case 1:19-cv-00007-CBA-VMS
       Case 1:17-cv-08709-LTS-GWG
                             Document
                                   Document
                                      148 Filed
                                             22703/03/20
                                                  Filed 02/25/20
                                                          Page 5 of
                                                                 Page
                                                                    16 PageID
                                                                        3 of 14 #: 8584



   Authority and responses thereto) and, for the following reasons, Plaintiffs’ motion for leave to

   file their proposed Amended Complaint is denied.



                                               BACKGROUND

                  The Court assumes the parties’ familiarity with the background of this case,

   which is laid out in detail in the 2019 Opinion. (2019 Opinion at 2-9.) The following

   supplemental recitation of facts is drawn from the AC, the well-pleaded factual content of which

   is taken as true for purposes of this motion practice. 2

                  Plaintiffs are U.S. nationals and the families of U.S. nationals who were serving

   as members of, or contractors for, the U.S. armed forces at the time that they were injured or

   killed in terrorist attacks in Iraq from 2003 to 2011. (AC ¶ 11.) Defendants are international




   2
          The AC attaches as exhibits the expert declarations of Thomas E. Nollner, Donald
          Semesky, Jr., Robert Mazur, and the declaration of Everett Stern, a former HSBC
          employee (AC Exs. 1-4). Plaintiffs assert that their contents should be taken into account
          in evaluating the sufficiency of the complaint, as “written instruments” under Federal
          Rule of Civil Procedure 10(c) or as documents “integral” to the 573-page AC. The Court
          declines to do so. In this Circuit, Rule 10(c) is understood to authorize consideration of
          matter “consistent with the general understanding of what a legal or written instrument is,
          i.e., a legal document that defines rights, duties, entitlements or liabilities, such as a
          statute, contract, will, promissory note or share certificate.” Smith v. Hogan, 794 F.3d
          249, 254 (2d Cir. 2015) (citation and internal quotation marks omitted). The proffered
          declarations comprise no such content. Rather, they are analyses purporting to marshal
          additional circumstantial facts to bolster inferences conclusorily proffered in the AC.
          Nor are they properly taken into account as “integral” to the AC; they are not documents
          that have “independent legal significance to [Plaintiff’s] claim” and are not ones upon
          whose “terms and effect” Plaintiff relied in preparing and tendering the AC. See id. at
          254-255. The same reasoning applies to the hundreds of pages of additional exhibits
          appended to the AC. Furthermore, as the Smith Court observed, treating such an
          assemblage of ancillary documents as part of a complaint would “eviscerat[e]” “Rule
          8(a)’s requirement of a short and plain statement of a claim for which relief could be
          granted.” Id. at 255; see also Ong v. Chipotle Mexican Grill, Inc., 294 F. Supp. 3d 199,
          224-225 (S.D.N.Y. 2018) (striking expert declaration attached to complaint because,
          among other things, it was not relied upon by plaintiffs in drafting their complaint).


   O'SULLIVAN - MLA.DOCX                              VERSION FEBRUARY 25, 2020                       3
Case 1:19-cv-00007-CBA-VMS
       Case 1:17-cv-08709-LTS-GWG
                             Document
                                   Document
                                      148 Filed
                                             22703/03/20
                                                  Filed 02/25/20
                                                          Page 6 of
                                                                 Page
                                                                    16 PageID
                                                                        4 of 14 #: 8585



   financial institutions with banking operations in the United States. (Id. ¶¶ 227-327.) Like the

   original Complaint, the AC alleges primarily that Defendants “illegally misuse[d] the U.S.

   banking system to provide material support for terrorism” by “deliberately evading U.S.

   economic sanctions, conducting illicit trade-finance transactions, using evasive money-

   laundering tactics and disguising financial payments to and from U.S. dollar-denominated

   accounts.” (Id. ¶ 1.) Specifically, Plaintiffs allege that Defendants’ provision of financial

   services to the government of Iran and its “Agents and Proxies” 3 in violation of U.S. sanctions,

   industry standards, and other duties imposed by U.S. law, helped Iran fund and support the

   terrorist organizations that carried out the attacks that injured Plaintiffs. (Id. ¶¶ 1-200.)

                   The AC asserts thirteen claims for relief. 4 Plaintiffs’ First and Fifth Claims for

   Relief allege that Defendants are liable under JASTA for participating in a conspiracy to provide

   material support for international terrorism in violation of 18 U.S.C. § 2339A and § 2339B. 5 (Id.



   3
           Like the original Complaint, the AC defines Iran’s “Agents and Proxies” as “Iran’s
           terrorism network,” including Bank Markazi Jomhouri Islami Iran (“Bank Markazi”),
           Bank Melli Iran (“Bank Melli”), Bank Saderat Plc, the Islamic Republic of Iran Shipping
           Lines (“IRISL”), Mahan Air, Iran Air, the National Iranian Oil Company (“NIOC”), the
           Islamic Revolutionary Guard Corps-Qods Force (“IRGC-QF”), the Iranian Ministry of
           Intelligence and Security (“MOIS”), and the “Terrorist Groups.” (AC ¶ 1 n.2.) “Terrorist
           Groups” refers to, among others, Hezbollah, al Qaeda, Ansar al Islam (“AAI”), and the
           “Special Groups.” (Id. ¶ 5 n.5.) The term “Special Groups” in the AC “refers to terrorist
           organizations established and funded by Iran,” including Jaysch al Mahdi (“JAM”),
           Kata’ib Hizballah (“KH”), Asa’ib Ahl al Haq (“AAH”), and “others . . . which were
           responsible for the terrorist attacks at issue in this Action.” (Id. ¶¶ 5 n.5, 30 n.15.)
   4
           Plaintiffs have renumbered and added claims for relief to the 573-page AC, however, the
           allegations of fact underlying each of the AC’s thirteen claims for relief are materially
           unchanged from those underlying the ten claims for relief in Plaintiffs’ original 533-page
           Complaint.
   5
           Section 2339A criminalizes the provision of material support or resources “knowing or
           intending that they are to be used in preparation for, or in carrying out, a violation of
           [certain specified statutory provisions, including 18 U.S.C. § 2332, which criminalizes
           killing or inflicting bodily injury on U.S. nationals abroad].” 18 U.S.C.S. § 2339A
           (LexisNexis 2008). Section 2339B criminalizes the provision of material support or
           resources to a foreign terrorist organization with the knowledge that “the organization is a


   O'SULLIVAN - MLA.DOCX                               VERSION FEBRUARY 25, 2020                         4
Case 1:19-cv-00007-CBA-VMS
       Case 1:17-cv-08709-LTS-GWG
                             Document
                                   Document
                                      148 Filed
                                             22703/03/20
                                                  Filed 02/25/20
                                                          Page 7 of
                                                                 Page
                                                                    16 PageID
                                                                        5 of 14 #: 8586



   ¶¶ 2320-2369, 2467-2521.) Plaintiffs’ Second Claim for Relief alleges that Defendants are liable

   under JASTA for aiding and abetting an act of international terrorism by providing material

   support to an FTO within the meaning of 18 U.S.C. § 2339B. (Id. ¶¶ 2370-2411.) Plaintiffs’

   Third and Fourth Claims for Relief allege that Defendant Commerzbank is liable under JASTA

   for conspiring with, and aiding and abetting acts of international terrorism sponsored by,

   Waisenkinderprojekt Libanaon e.V. (the “Orphans Project”). (Id. ¶¶ 2412-2444, 2445-2466.)

   Plaintiffs’ Sixth and Seventh Claims for Relief allege that Defendants are liable under the ATA’s

   primary liability provision for providing material support to Iran and its Agents and Proxies in

   violation of 18 U.S.C. § 2339A and § 2339B. (Id. ¶¶ 2522-2553.) Plaintiffs’ Eighth and Tenth

   Claims for Relief assert that Commerzbank is liable under the ATA’s primary liability provision

   for providing material support in violation of 18 U.S.C. § 2339A and § 2339B to the Orphans

   Project, IRGC, and IRISL, which in turn led to the provision of substantial assistance to, among

   others, Hezbollah and the Special Groups, thereby “preparing and facilitating acts of terrorism”

   that caused Plaintiffs’ injuries. (Id. ¶¶ 2573-2581, 2602-2613.) Plaintiffs’ Ninth Claim for

   Relief alleges that SCB is liable under the ATA’s primary liability provision for providing

   material support in violation of 18 U.S.C. § 2339A to the IRGC-QF, Hezbollah, al Qaeda, AAI,

   KH, JAM, “and/or other terrorist organizations,” through its provision of financial services to,

   among others, Mahan Air and Iran’s Ministry of Defense and Armed Forces Logistics

   (“MODAFL”). (Id. ¶¶ 2582-2601.) Finally, Plaintiffs’ Eleventh, Twelfth, and Thirteenth

   Claims for Relief allege that Defendants are liable under the ATA’s primary liability provision




          designated terrorist organization,” that “the organization has engaged or engages in
          terrorist activity,” or “that the organization has engaged or engages in terrorism.” 18
          U.S.C.S. § 2339B (LexisNexis 2008).


   O'SULLIVAN - MLA.DOCX                            VERSION FEBRUARY 25, 2020                         5
Case 1:19-cv-00007-CBA-VMS
       Case 1:17-cv-08709-LTS-GWG
                             Document
                                   Document
                                      148 Filed
                                             22703/03/20
                                                  Filed 02/25/20
                                                          Page 8 of
                                                                 Page
                                                                    16 PageID
                                                                        6 of 14 #: 8587



   for conducting financial transactions with Iran in violation of 18 U.S.C. § 2332d, 6 which

   transactions constitute acts of international terrorism. 7 (Id. ¶¶ 2614-2644, 2645-2660, 2661-

   2681.)



                                                DISCUSSION

                   Federal Rule of Civil Procedure 15(a) provides that leave to amend the pleadings

   “should [be] freely give[n] when justice so requires.” Fed. R. Civ. P. 15(a). Leave to amend

   may, however, be denied if the amendment (1) has been delayed unduly, (2) is sought for

   dilatory purposes or is made in bad faith, (3) would prejudice the opposing party, or (4) would be

   futile. Kim v. Kimm, 884 F.3d 98, 105 (2d Cir. 2018). A proposed amendment to a pleading

   would be futile if it could not withstand a motion to dismiss pursuant to Federal Rule of Civil

   Procedure 12(b)(6). Ballard v. Parkstone Energy, LLC, No. 06 CV 13099, 2008 WL 4298572, at

   *3 (S.D.N.Y. Sept. 19, 2008).

                   Under the Rule 12(b)(6) standard, the Court accepts as true the non-conclusory

   factual allegations in the complaint and draws all reasonable inferences in the plaintiff's favor.

   Roth v. Jennings, 489 F.3d 499, 501 (2d Cir. 2007). To survive a motion to dismiss, a complaint

   must plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. v.

   Twombly, 550 U.S. 544, 570 (2007). However, a “pleading that offers labels and conclusions or



   6
            Section 2332d provides that any “United States person, knowing or having reasonable
            cause to know that a country is designated . . . as a country supporting international
            terrorism, [that] engages in a financial transaction with the government of that country,
            shall be fined under this title, imprisoned for not more than 10 years, or both.” 18
            U.S.C.S. § 2332d (LexisNexis 2008).
   7
            Plaintiffs’ Eleventh Claim for Relief is asserted solely against the HSBC Defendants, and
            their Thirteenth Claim for Relief is asserted solely against BNPP. Plaintiffs’ Thirteenth
            Claim for Relief also alleges that BNPP is liable for engaging in financial transactions
            with the government of Sudan in violation of 18 U.S.C. § 2332d.


   O'SULLIVAN - MLA.DOCX                              VERSION FEBRUARY 25, 2020                         6
Case 1:19-cv-00007-CBA-VMS
       Case 1:17-cv-08709-LTS-GWG
                             Document
                                   Document
                                      148 Filed
                                             22703/03/20
                                                  Filed 02/25/20
                                                          Page 9 of
                                                                 Page
                                                                    16 PageID
                                                                        7 of 14 #: 8588



   a formulaic recitation of elements of a cause of action will not do.” Iqbal, 556 U.S. at 678

   (internal quotation marks and citations omitted). To state a claim upon which relief can be

   granted, its factual allegations “must be enough to raise a right to relief above the speculative

   level.” Twombly, 550 U.S. at 555.



   Primary Liability Claims Under 18 U.S.C. § 2333(a)

                  As explained in the 2019 Opinion, to prevail on a claim for primary civil liability

   under the ATA, a plaintiff must show: “(1) an injury to a U.S. national, (2) an act of international

   terrorism, and (3) causation.” Shaffer v. Deutsche Bank AG, 2017 WL 8786497, at *3 (S.D. Ill.

   Dec. 7, 2017), aff’d sub nom. Kemper v. Deutsche Bank AG, 911 F.3d 383, 387 (7th Cir. 2018).

   “[I]nternational terrorism” is defined as activities that: “(A) involve violent acts or acts

   dangerous to human life that are a violation of the criminal laws of the United States . . . ; (B)

   appear to be intended—(i) to intimidate or coerce a civilian population; (ii) to influence the

   policy of a government by intimidation or coercion; or (iii) to affect the conduct of a government

   by mass destruction, assassination, or kidnapping; and (C) occur primarily outside the territorial

   jurisdiction of the United States . . . .” 18 U.S.C.S. § 2331(1) (LexisNexis 2008). Violations of

   18 U.S.C. § 2332d, 18 U.S.C. § 2339A, or 18 U.S.C. § 2339B are not necessarily sufficient in

   and of themselves to constitute acts of international terrorism under the ATA. Linde v. Arab

   Bank, PLC, 882 F.3d 314, 326 (2d Cir. 2018) (“The provision of material support to a designated

   terrorist organization in violation of § 2339B can certainly satisfy [] part of the statutory

   definition. But, to qualify as international terrorism, a defendant's act must also involve violence

   or endanger human life.”) (emphasis in original). Plaintiffs must also allege plausibly that

   Defendants’ conduct proximately caused Plaintiffs’ injuries. Rothstein v. UBS AG, 708 F.3d 82,

   95 (2d Cir. 2013).


   O'SULLIVAN - MLA.DOCX                              VERSION FEBRUARY 25, 2020                         7
Case 1:19-cv-00007-CBA-VMS
        Case 1:17-cv-08709-LTS-GWG
                              Document
                                    Document
                                       148 Filed
                                               227
                                                 03/03/20
                                                    Filed 02/25/20
                                                           Page 10 Page
                                                                   of 16 PageID
                                                                         8 of 14 #: 8589



                  In the 2019 Opinion, the Court concluded that Plaintiffs had failed to allege

   plausibly that Defendants’ conduct proximately caused Plaintiffs’ injuries because “the provision

   of financial services to Iran or various Iranian entities is insufficient on its own to support a

   plausible inference that the transferred funds were subsequently used to finance terrorism.”

   (2019 Opinion at 15.) Plaintiffs point to numerous allegations in the AC which they contend

   cure the deficiencies identified by the Court in the 2019 Opinion. For example, Plaintiffs argue

   that they have shortened the causal chain by adding allegations that the attacks that killed or

   injured Plaintiffs were carried out by foreign terrorist organizations like Hezbollah and Al Qaeda

   “working in concert with” Iraq-based militias, rather than by the militias themselves. (Docket

   entry no. 198, Mot. at 6; AC ¶ 33.) Plaintiffs also contend that the AC pleads proximate cause

   by “showing the substantial connection between Defendants’ conduct and the money transferred

   to terrorists,” and “showing the substantial connection between Defendants’ conduct and the

   weapons the terrorists used to kill/injure Plaintiffs.” (Mot. at 22.) Finally, Plaintiffs argue that

   the AC now “explains in detail” how Defendants’ actions “directly imperiled human life.” (Id. at

   23.)

                  Plaintiffs’ arguments are belied by the AC’s factual allegations, which are

   materially unchanged from those in the original Complaint and thus fail to state a claim for

   primary liability under the ATA for substantially the reasons identified in the 2019 Opinion.

   Plaintiffs’ attempt to group together actors at one end of the causal chain does not ameliorate the

   central flaws of their original Complaint. Even if the attacks that killed or injured Plaintiffs were

   committed directly by FTOs, under Rothstein and its progeny, Plaintiffs’ attenuated causal chain

   would still be insufficient. See Rothstein, 708 F.3d at 97 (finding allegations that defendants

   engaged in unlawful U.S. currency transactions with Iran, through various “Iranian Government




   O'SULLIVAN - MLA.DOCX                              VERSION FEBRUARY 25, 2020                           8
Case 1:19-cv-00007-CBA-VMS
        Case 1:17-cv-08709-LTS-GWG
                              Document
                                    Document
                                       148 Filed
                                               227
                                                 03/03/20
                                                    Filed 02/25/20
                                                           Page 11 Page
                                                                   of 16 PageID
                                                                         9 of 14 #: 8590



   Organs” that provided support to FTOs such as Hamas and Hezbollah, insufficient to allege

   plausibly that defendants proximately caused plaintiffs’ injuries).

                  Nor are Plaintiffs’ restyled allegations regarding, for example, the transferral of

   $2 billion to Hezbollah, the provision of financial services to Specially Designated Nationals,

   and transactions that allegedly enabled Iran to manufacture explosively formed penetrators

   sufficient to frame plausibly their allegation of proximate cause. A close examination of the

   factual allegations underlying Plaintiffs’ argument demonstrates that the AC’s allegations in this

   regard are substantially similar to those of the original Complaint. (Compare, e.g., AC ¶¶ 1660,

   1668 (alleging that “Iranian banks and their customers provided over $2 billion in material

   support to Hezbollah,” and that Defendants provided financial services to those banks) with

   Compl. ¶¶ 828, 876, 911, 925, 1174 (alleging that Iranian banks “facilitate[] Iran’s transfer of

   hundreds of millions of dollars to Hizballah and other terrorist organizations each year”).) Like

   the original Complaint, the AC alleges that Defendants provided financial services to Iran and

   various Iranian banks, airlines, shipping and oil companies that had connections to terrorist

   organizations such as the IRGC-QF, Hezbollah, and Al-Qaeda, and that those terrorist

   organizations funded and supported the groups that carried out the attacks that killed or injured

   Plaintiffs.

                  As the Court explained in the 2019 Opinion, these allegations are insufficient to

   state plausibly a claim for primary liability under the ATA. The AC does not allege that

   Defendants participated in the attacks themselves, nor does it allege plausibly that Defendants

   provided money or goods directly to any foreign terrorist organization or direct perpetrator of a




   O'SULLIVAN - MLA.DOCX                             VERSION FEBRUARY 25, 2020                          9
Case 1:19-cv-00007-CBA-VMS
       Case 1:17-cv-08709-LTS-GWG
                             Document
                                   Document
                                      148 Filed
                                             22703/03/20
                                                  Filed 02/25/20
                                                          Page 12Page
                                                                  of 16 10
                                                                        PageID
                                                                           of 14 #: 8591



   relevant attack. 8 Moreover, the AC proffers no nonconclusory allegation that the funds

   processed by Defendants for various Iranian banks, airlines, shipping and oil companies were in

   fact transferred to the terrorist groups that perpetrated the attacks, or that Iran and its Agents and

   Proxies would have been unable to assist the terrorist groups in carrying out the attacks without

   Defendants’ assistance. Defendants’ alleged provision of financial services to a state sponsor of

   terrorism alone is insufficient to support a plausible inference that the transferred funds were

   subsequently used to finance terrorism or to provide munitions for terrorist activities because, as

   explained in the 2019 Opinion, Iran “is a sovereign state with ‘many legitimate agencies,

   operations, and programs to fund.’” Owens v. BNP Paribas, 897 F.3d 266, 276 (D.C. Cir. 2018)

   (quoting Rothstein, 708 F.3d at 97).

                   Because the AC does not allege facts from which the Court can infer plausibly

   that Defendants’ conduct proximately resulted in Plaintiffs’ injuries, leave to amend Plaintiffs’

   primary liability claims is denied as futile. 9



   8
           For example, Plaintiffs argue that, with respect to defendant Commerzbank’s provision of
           financial services to the Orphans Project, the AC cures the deficiencies previously
           identified by the Court by alleging that Commerzbank was aware that the Orphans
           Project “was directly connected to Hezbollah” because the Orphans Project publicized
           that it transferred its funds to the bank account of the Lebanese Martyrs Foundation, a
           “well-known ‘social services’ organization that utilizes its $100 million dollar annual
           budget to subsidize and award the families of suicide bombers.” (See AC ¶¶ 1642-1650.)
           However, as in the original Complaint, these allegations do not support a plausible
           inference that the funds transferred to the Orphans Project were subsequently directed to
           one of the groups that committed the attacks that injured Plaintiffs. See In re Terrorist
           Attacks on September 11, 2011, 714 F.3d 118, 124 (2d Cir. 2013) (finding allegations
           that defendants “provided funding to purported charity organizations known to support
           terrorism that, in turn, provided funding to al Qaeda and other terrorist organizations”
           insufficient to allege proximate cause under Rothstein.)
   9
           Even if the allegations in the AC were sufficient to plead proximate cause, leave to
           amend Plaintiffs’ primary liability claims would still be futile because the AC does not
           allege plausibly that Defendants’ conduct constituted acts of international terrorism under
           the ATA. The AC contains primarily conclusory recitations that Defendants’ actions
           “were dangerous to human life by their nature,” “directly serv[ed] to augment the


   O'SULLIVAN - MLA.DOCX                              VERSION FEBRUARY 25, 2020                        10
Case 1:19-cv-00007-CBA-VMS
       Case 1:17-cv-08709-LTS-GWG
                             Document
                                   Document
                                      148 Filed
                                             22703/03/20
                                                  Filed 02/25/20
                                                          Page 13Page
                                                                  of 16 11
                                                                        PageID
                                                                           of 14 #: 8592



   Secondary Liability Claims Under 18 U.S.C. § 2333(d)(2)

                  JASTA provides that, “[i]n an action under subsection (a) for an injury arising

   from an act of international terrorism committed, planned, or authorized by an organization that

   had been designated as a foreign terrorist organization under [8 U.S.C. § 1189] as of the date on

   which such act of international terrorism was committed, planned, or authorized, liability may be

   asserted as to any person who aids and abets, by knowingly providing substantial assistance, or

   who conspires with the person who committed such an act of international terrorism.” 18

   U.S.C.S. § 2333(d)(2) (LexisNexis 2018). Halberstam v. Welch, 705 F.2d 472 (D.C. Cir. 1983)

   “provides the proper legal framework for how [civil aiding and abetting and conspiracy] liability

   should function.” 18 U.S.C. § 2333 Statutory Note (Findings and Purpose § 5). Thus, to state a

   claim for civil conspiracy, a plaintiff must allege: “(1) an agreement between two or more

   persons; (2) to participate in an unlawful act, or a lawful act in an unlawful manner; (3) an injury

   caused by an unlawful overt act performed by one of the parties to the agreement; (4) which

   overt act was done pursuant to and in furtherance of the common scheme.” Halberstam, 705

   F.2d at 477. A claim for aiding and abetting liability under the Halberstam construct requires

   proof of three elements: “(1) the party whom the defendant aids must perform a wrongful act that

   causes an injury; (2) the defendant must be generally aware of his role as part of an overall



          resources of Iran,” “knowingly assist[ed] Iran in its covert contravention of laws and
          regulations designed . . . to combat the flow of financing to terrorists,” and “objectively
          appear to have been intended to . . . intimidate or coerce” civilians or affect the conduct
          of a government “by facilitating Iran’s ability to prepare for and/or carry out mass
          destruction and murder.” (See, e.g., AC ¶ 782, 1657, 2367, 2400, 2402, 2438, 2440,
          2462, 2464, 2515, 2517, 2548, 2550, 2567, 2569, 2578, 2579, 2598, 2599, 2608, 2609,
          2640, 2642, 2656, 2658, 2674, 2679.) As explained in the 2019 Opinion, these
          allegations do not provide a proper factual basis for inferences that Defendants’ provision
          of banking services constituted acts dangerous to human life that arguably appear to be
          intended to intimidate or coerce civilians or affect the conduct of a government, as
          required under the ATA.


   O'SULLIVAN - MLA.DOCX                             VERSION FEBRUARY 25, 2020                       11
Case 1:19-cv-00007-CBA-VMS
       Case 1:17-cv-08709-LTS-GWG
                             Document
                                   Document
                                      148 Filed
                                             22703/03/20
                                                  Filed 02/25/20
                                                          Page 14Page
                                                                  of 16 12
                                                                        PageID
                                                                           of 14 #: 8593



   illegal or tortious activity at the time that he provides the assistance; [and] (3) the defendant must

   knowingly and substantially assist the principal violation.” Id. The secondary actor must be

   “generally aware” that, by assisting the principal, “it is itself assuming a role in terrorist

   activities.” Linde, 882 F.3d at 329 (internal quotations omitted).

                   The Court determined in the 2019 Opinion that Plaintiffs had not alleged

   plausibly a claim for aiding and abetting liability under JASTA because they had failed to allege

   that Defendants were “generally aware” that they had taken a “role” in the attacks that killed or

   injured Plaintiffs by providing financial services to various Iranian entities. (2019 Opinion at

   22.) Plaintiffs argue that Section VI of the AC adds allegations “demonstrating Defendants’

   general awareness they were intentionally undertaking a role in Iran’s material support for

   terrorism.” (Mot. at 8-9.) The cited section of the AC alleges primarily that, because Defendants

   were “legally required, by many different laws and regulations, to assume a role in the

   prevention of terrorist financing,” and Defendants elected not to comply with those requirements

   when they provided financial services to various sanctioned Iranian entities, that Defendants

   were generally aware that they were “assuming a role in the financing of terrorism.” (See AC ¶¶

   1651-1714.) As explained in the 2019 Opinion, however, allegations that Defendants knowingly

   violated laws that were designed principally to prevent terrorist activity do not allege plausibly a

   general awareness that Defendants had assumed a role in a foreign terrorist organization’s act of

   international terrorism. See Linde, 882 F.3d at 329 (“[A]iding and abetting an act of

   international terrorism requires more than the provision of material support to a designated

   terrorist organization.”) (emphasis in original).

                   Plaintiffs also argue that the same allegations that demonstrate the plausibility of

   their aiding and abetting theory of liability cure any deficiencies with respect to their conspiracy




   O'SULLIVAN - MLA.DOCX                               VERSION FEBRUARY 25, 2020                       12
Case 1:19-cv-00007-CBA-VMS
       Case 1:17-cv-08709-LTS-GWG
                             Document
                                   Document
                                      148 Filed
                                             22703/03/20
                                                  Filed 02/25/20
                                                          Page 15Page
                                                                  of 16 13
                                                                        PageID
                                                                           of 14 #: 8594



   theory of liability. The Court determined in the 2019 Opinion that the original Complaint did not

   state a claim for conspiracy liability under JASTA because, among other things, Plaintiffs had

   failed to allege facts from which the Court could infer that Defendants shared the common goal

   of committing an act of international terrorism, or that Defendants entered into any agreements

   with the foreign terrorist organizations that allegedly committed the attacks at issue. (2019

   Opinion at 20-21.) The AC, like the original Complaint, relies primarily upon the theory that, by

   facilitating financial transactions for various Iranian entities with the knowledge that Iran is a

   state sponsor of terrorism, and that such transactions were in violation of U.S. laws designed to

   prevent the funding of terrorist activities, Defendants joined a conspiracy whose goal was to

   “provid[e] Iran and the Iranian Bank Co-Conspirators . . . the ability to illegally transfer billions

   of dollars (undetected) through the United States[.]” (AC ¶ 795.) The Court rejected a similar

   theory in the 2019 Opinion, finding that “Defendants’ alleged provision of material support to

   Iranian entities is so far removed from the acts of terrorism that injured Plaintiffs that the Court

   cannot infer that Defendants shared the common goal of committing an act of international

   terrorism.” (2019 Opinion at 20.)

                   Because the AC, like the original Complaint, proffers no facts from which the

   Court can infer that Defendants knowingly played a role in the terrorist activities that injured

   Plaintiffs or that Defendants entered into any agreement to commit the acts of international

   terrorism that injured Plaintiffs, leave to assert Plaintiffs’ aiding and abetting and conspiracy

   liability claims is denied.




   O'SULLIVAN - MLA.DOCX                              VERSION FEBRUARY 25, 2020                           13
Case 1:19-cv-00007-CBA-VMS
       Case 1:17-cv-08709-LTS-GWG
                             Document
                                   Document
                                      148 Filed
                                             22703/03/20
                                                  Filed 02/25/20
                                                          Page 16Page
                                                                  of 16 14
                                                                        PageID
                                                                           of 14 #: 8595



                                             CONCLUSION

                 For the foregoing reasons, Plaintiffs’ motion for leave to file their proposed

   Amended Complaint is denied. The original Complaint is hereby dismissed with prejudice in its

   entirety as against Defendants Deutsche Bank AG, HSBC Bank USA, N.A., HSBC Holdings

   Plc, HSBC Bank Plc, HSBC Bank Middle East Limited, HSBC North America Holdings, Inc.,

   Commerzbank AG, Commerzbank AG, New York Branch, Barclays Bank Plc, BNP Paribas

   S.A., Standard Chartered Bank, Royal Bank Of Scotland N.V., Royal Bank Of Scotland Plc,

   Crédit Agricole S.A., Crédit Agricole Corporate & Investment Bank, and Credit Suisse AG.

                 This Memorandum Opinion and Order resolves docket entry no. 197. This action

   remains referred to Magistrate Judge Gorenstein for general pre-trial management.



          SO ORDERED.

   Dated: New York, New York
          February 25, 2020

                                                               /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                               United States District Judge




   O'SULLIVAN - MLA.DOCX                           VERSION FEBRUARY 25, 2020                      14
